DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent no. 6,991,415 to Anschultz.
Regarding claims 1, 10, 11 and 16, Anschultz discloses a grain spreader for a storage bin that receives grain from a spout through a bin inlet, the grain spreader having a hopper that receives grain from the spout and a plurality of spreader arms extending generally radially from the hopper configured to distribute the grain in the storage bin, the hopper having a body forming a constricted outlet at a bottom end of the hopper body, the grain spreader comprising: a spreader cone (33 and 65), wherein grain received in the hopper (25) is directed to the plurality of spreader arms (69) through the outlet with a spreader cone, the spreader cone having an upper portion comprising a convergent cone (33) and 
Regarding claim 13, Anschultz discloses the grain discharge spreader system of claim 1 wherein the spreader arms are hung from and supported by the body of the hopper using a plurality of support rods (73).
Regarding claim 14, Anschultz discloses the grain discharge spreader system of claim 13 wherein the spreader cone is supported from the plurality of spreader arm support rods with the plurality of support springs (not numbered, but shown in fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-6, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anschultz in view of patent no. 3,045,840 to Donelson, Jr.  
Regarding claims 2-6 and 12, Anschultz discloses the claimed invention except for the convergent cone, a retainer pin and slots.  
Donelson, Jr. discloses that it is known to have a convergent cone (21), retainer pin (23) and slots (25) in a material spreading mechanism.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Anschultz with the teachings of Donelson, Jr. by substituting the convergent cones with a reasonable expectation of success for the purpose of providing an efficient alternative for an adjustable cone as stated by Donelson, Jr. in col. 2, lines 55-65.
Regarding claim 15, Anschultz discloses the claimed invention except for the frustoconical shape hopper.
Donelson, Jr. discloses a frustoconical shape hopper (21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Anschultz with the teachings of Donelson, Jr. by substituting the hopper with a frustconical shaped one with a reasonable expectation of success for the purpose of providing an efficient means to collect grain as it enters a bin.  




Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wbj. 

/KAITLIN S JOERGER/               Primary Examiner, Art Unit 3652